Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on page 9 of Applicant’s Remarks alleging that Bluvband and Dashevsky do not disclose “receiving, from the server, a plurality of gesture-based feedback signals” and “for each feedback signal in the plurality of gesture-based feedback signals, displaying on a display of the computing device, a symbol representing the feedback signal displayed as an animation that lasts for a predetermined time”, the Examiner respectfully disagrees. Bluvband in view of Dashevsky was previously cited to disclose all of the limitations in question except for the feedback signals being “gesture-based”.  Paragraph 0061 of Applicant’s originally filed disclosure states, “For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. The appreciation gesture may be a tap of the display in the viewing area 330, a click of a mouse in the viewing area 330, a predetermined key on the keyboard, a voice command, or some other gesture.” Therefore, a “gesture-based” feedback signals can be interpreted as simple as a mouse click or keyboard button press. Bluvband was previously cited to disclose displaying representations/speech bubbles of each feedback signal/comment received. Previously cited Figs. 5D and Paragraph 0047 disclose the ability of the LB App to enable the user “options to input feedback” including comments, wherein previously cited Fig. 1C shows example user devices with keyboards (Viewer devices A and C) and touch screens (Viewer device B). Thus, the user’s comments submitted through the plurality of input options of the LB App of the viewer devices are considered to be gesture-based feedback signals.
The official notice presented as to claims 3 and 11 was not traversed and is accordingly taken as an admission of the fact noted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 8 states, “each feedback signal…lacks user-entered textual content”. Applicant’s specification describes text to be amongst the forms of feedback about the live broadcast during the broadcast in Paragraph 0057 of Applicant’s originally filed specification. However, there is no evidence of any positive teaching that actively restricts user-entered textual as a form of feedback as claimed in claim 8.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7, 10, 14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband et al (hereinafter Bluvband) US 20130347046 in view of pcmag.com NPL “How to Unlock 9 Hidden Animations in Google Hangouts” by Evan Dashevsky (hereinafter Dashevsky).

Referring to claim 1, Bluvband discloses a method performed on a computing device, the method comprising: 
providing a live video stream, originating from a camera coupled to the computing device, to a server (see Paragraphs 0036-0037 and 0043-0045 for disclosing a live feed broadcast from a mobile user device with an image sensor (interpreted as the camera) for capturing and broadcasting video to a server); and 
during the providing of the live video stream: 
receiving, from the server, a plurality of gesture-based feedback signals, each feedback signal in the plurality of gesture-based feedback signals being from at least one of a plurality of viewing devices that render the live stream (see Figs. 1C and 5D, and Paragraphs 0012, 0036-0037, 0039-40, 0047, and 0049 for disclosing receiving a plurality of feedback signals via the LB App of the user device, wherein the server providing all communication between the LB App clients causes the display of Fig. 5D), and 
for each feedback signal in the plurality of gesture-based feedback signals, displaying, on a display of the computing device, a representation of the feedback signal displayed (see Fig. 5D and Paragraph 0047 for disclosing for each feedback signal in the plurality of feedback signals, displaying, on the display, of a plurality of representations (each image of each speech bubble containing each feedback) of the feedback signals are displayed. Furthermore, Paragraph 0061 of Applicant’s originally filed disclosure states, “For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. The appreciation gesture may be a tap of the display in the viewing area 330, a click of a mouse in the viewing area 330, a predetermined key on the keyboard, a voice command, or some other gesture.” Therefore, a “gesture-based” feedback signals can be interpreted as simple as a mouse click or keyboard button press. Bluvband was previously cited to disclose displaying representations/speech bubbles of each feedback signal/comment received. Previously cited Figs. 5D and Paragraph 0047 disclose the ability of the LB App to enable the user “options to input feedback” including comments, wherein previously cited Fig. 1C shows example user devices with keyboards (Viewer devices A and C) and touch screens (Viewer device B). Thus, the user’s comments submitted through the plurality of input options of the LB App of the viewer devices are considered to be gesture-based feedback signals.).
Bluvband is unclear as to a symbol representing the feedback signal display as an animation that lasts for a predetermined time.
Dashevsky discloses a symbol representing the feedback signal display as an animation that lasts for a predetermined time (see pages 2-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of Bluvband in order to predictably improve the system by providing an additional non-textual way of communicating between two parties.

Referring to claim 4, Dashevsky discloses the animation floats the symbol across a bottom portion of the display (see page 1, figure 1 and page 5).

Referring to claim 5, Bluvband discloses each feedback signal of the plurality of gesture-based feedback signals is associated with a time in the live video stream (see Fig. 5D and Paragraph 0047 for disclosing the display of a plurality of feedback signals (interpreted as each image of each speech bubble containing each feedback) with the live video stream). Dashevsky discloses the predetermined time for a particular feedback signal of the plurality of gesture-based feedback signals is based on the time associated with the particular feedback signal (see page 1, figure 1, and page 5 for disclosing when a user types /ponies, a mare gallops across the bottom of the screen, the predetermined time at which this pony ceases to last (disappears by leaving the opposite end of the screen from which it entered) is based on the time at which the particular feedback signal (the entering of /ponies) is provided).

Referring to claim 7, Dashevsky discloses at least some of the plurality of gesture-based feedback signals are from a same viewing device (see pages 1-8 and figure 1 to disclose one of the viewing devices causing several feedback signals).

Referring to claim 10, Bluvband discloses an appearance of first feedback signals from a first viewing device of the plurality of viewing devices has a different appearance than an appearance of second feedback signals from a second viewing device of the plurality of viewing devices (see Fig. 5D for disclosing the icon/speech bubble containing feedback associated with Frida has a different appearance than the icon/speech bubble containing feedback associated with Yuvalizi). Dashevsky discloses displaying multiple different symbols of different appearances (see figure 1 and pages 1-8).

Referring to claim 14, Bluvband discloses a method comprising: 
receiving a live feed broadcast from a source mobile device and providing the live feed broadcast to a plurality of viewing devices (see Paragraphs 0036-0037 and 0043-0045 for disclosing a live feed broadcast from a mobile user device to a plurality of viewing devices); 
receiving, during the live feed broadcast, a plurality of gesture-based feedback signals, each feedback signal being from at least one of the plurality of viewing devices (see Fig. 2C for disclosing receiving feedback/engagement from one of the plurality of viewing devices/LB Application during the live broadcast); 
associating each feedback signal with a respective time in the live feed broadcast (see Fig. 5D); and 
providing, for each feedback signal in the plurality of gesture-based feedback signals, an indication of the feedback signal to the source mobile device and to each viewing device of the plurality of viewing devices (see Figs. 1C and 5D, and Paragraphs 0012, 0036-0037, 0039-40, 0047, and 0049 for disclosing receiving a plurality of feedback signals via the LB App of the user device, wherein the server providing all communication between the LB App clients causes the display of Fig. 5D, wherein for each feedback signal in the plurality of feedback signals, displaying, on the display, of a plurality of representations (each image of each speech bubble containing each feedback) of the feedback signals are displayed. Furthermore, Paragraph 0061 of Applicant’s originally filed disclosure states, “For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. The appreciation gesture may be a tap of the display in the viewing area 330, a click of a mouse in the viewing area 330, a predetermined key on the keyboard, a voice command, or some other gesture.” Therefore, a “gesture-based” feedback signals can be interpreted as simple as a mouse click or keyboard button press. Bluvband was previously cited to disclose displaying representations/speech bubbles of each feedback signal/comment received. Previously cited Figs. 5D and Paragraph 0047 disclose the ability of the LB App to enable the user “options to input feedback” including comments, wherein previously cited Fig. 1C shows example user devices with keyboards (Viewer devices A and C) and touch screens (Viewer device B). Thus, the user’s comments submitted through the plurality of input options of the LB App of the viewer devices are considered to be gesture-based feedback signals.).
Bluvband is unclear as to an indication displaying an animation of a symbol representing the feedback signal, the animation lasting for a predetermined time subsequent to the respective time.
Dashevsky discloses a symbol representing the feedback signal display as an animation that lasts for a predetermined time (see figure 1 and  pages 1-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time, wherein page 5 discloses when a user types /ponies, a mare gallops across the bottom of the screen, the predetermined time at which this pony ceases to last (disappears by leaving the opposite end of the screen from which it entered) is based on the time at which the particular feedback signal (the entering of /ponies) is provided).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of Bluvband in order to predictably improve the system by providing an additional non-textual way of communicating between two parties.

Claim 16 is rejected on the same grounds as claim 7.

Referring to claim 17, Dashevsky discloses the animation of a symbol of the plurality of feedback symbols moves independent of the animations of other concurrently displayed symbols of the plurality of feedback symbols (see figure 1 and pages 1-8).

Referring to claim 18, Bluvband discloses accessing a social graph for a user of the source mobile device (see Fig. 2D, Paragraphs 0037 and 0039-0040); and 
sending a notification to followers of the user in the social graph, wherein the notification includes a link to the live feed broadcast (see Paragraphs 0044-0045 and 0052).

Referring to claim 19, Bluvband discloses an appearance of a feedback signal that signifies the feedback as seen in the rejections of claims 1 and 14. Dashevsky discloses a symbol as a form of feedback/input provided as seen in the rejections of claims 1 and 14.

Referring to claim 20, Dashevsky discloses the predetermined time is measure from receipt of a feedback signal (see figure 1 and pages 1-7 for disclosing the predetermined time at which this pony ceases to last (disappears by leaving the opposite end of the screen from which it entered) is based on the time at which the particular feedback signal (the entering of /ponies) is provided).

Referring to claim 21, Bluvband discloses incorporating timestamp packets into the live feed broadcast, wherein each feedback signal received from a viewing device identifies a time in the timestamp packet associated with a frame being displayed when a gesture triggering the feedback signal was received (see Fig. 5D for disclosing timestamp packets are incorporated into the live feed broadcast for each feedback signal/speech bubble comment received from a viewing device, where each speech bubble comment identifies a time in the timestamp packet associated with a frame being display when a gesture triggering the feedback signal was received (i.e., Frida’s comment input from their LB App of their viewer device (gesture-based feedback signal) was sent and a timestamp packet/information is incorporated into the live feed broadcast, seen in Fig. 5D that associates the identified time the gesture triggering the feedback signal was received, which is associated with a frame of the live feed broadcast being displayed at the time indicated (e.g., 10 min ago). The same process is executed at various times for the feedback signals of Yuvalizi, lingsue, and Naomi).
the timestamp packets are used to associate each feedback signal with a respective time in the live feed broadcast (see Fig. 5D).

Claim 23 is rejected on the same grounds as claim 14, further noting Bluvband discloses a processor and memory to perform the method of claim 14 (see Paragraphs 0033-0034).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, further in view of Baron et al (hereinafter Baron) US 20090063991.

Referring to claim 2, Bluvband discloses receiving at least one text-based message during the providing of the live video stream, the text-based message being associated with a respective time and displaying the text-based message (see Paragraphs Fig. 5D and Paragraphs 0047 for disclosing receiving and displaying text-based messages/comments that are associated with the time in which they were sent/received during the providing of the live video stream) 
Bluvband is unclear as to the message is removed responsive to a predetermined time elapsing from the respective time.
Baron discloses the message is removed responsive to a predetermined time elapsing from the respective time (see Paragraphs 0031, 0035, and 0048-0049 for disclosing icons in the form of speech bubbles, wherein each speech bubble is removed from the display (faded out) after a predetermined interval elapses/predefined period of time in a real-time environment).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the fading feature of Baron with the system of Bluvband in order to keep current comments and make room for new bubble messages, thereby avoiding cluttering of the user interface (see Baron, Paragraph 0074).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of Applicant-admitted prior art (hereinafter APA).

Referring to claim 3, Bluvband in view of Dashevsky discloses the symbol as seen in the rejection of claim 1.
Bluvband in view of Dashevsky is unclear as to a heart shape.
APA discloses the use of a heart symbol in well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bluvband in view of Dashevsky to use a heart symbol to emote love for any notion a viewer may find enjoyable.

Referring to claim 11, Dashevsky discloses the animation and causing the symbol to disappear (see figure 1 and pages 1-7).
Bluvband in view of Dashevsky is unclear as to causing the symbol to fade out.
APA discloses the use of a fade out transition is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bluvband in view of Dashevsky to use a fade out transition to not cause an abrupt, jarring disappearance of an on-screen element. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of Vella et al (hereinafter Vella) US 20040098754.

Referring to claim 6, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a respective time in the live video stream (see Fig. 5D and Paragraph 0047 for disclosing the display of a plurality of feedback signals (interpreted as each image of each speech bubble containing each feedback) with the live video stream) and the method further comprises: 
displaying, subsequent to termination of the live video stream, a control for streaming a stored copy of the live video stream from a content server, receiving a selection of the control, and streaming the stored copy of the live video from the content server, the stream of the stored copy including, for each feedback signal in the plurality of feedback signals, an indication of the feedback signal (see Paragraphs 0049-0050 and 0054 for disclosing the ability of a user of the LB app to select a previous broadcast that has been stored after the recording has terminated and streaming/replaying the stored broadcast that includes the feedback signals)
Dashevsky discloses the indication is used to display a symbol representing the feedback signal as an animation, the animation moving the symbol on a path during display (see pages 1-7).
Bluvband in view of Dashevsky is unclear as to displaying the indication of feedback at the respective time for the feedback signal during a replay.
Vella discloses displaying the indication of feedback at the respective time for the feedback signal during a replay (see Fig. 1B and Paragraphs 0035, 0042, and 0044-0045).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the linking of messages to respective time codes (time stamps) of Vella with the system of Bluvband in view of Dashevsky in order to fulfill the great need for coupling features of messages threads with the viewing of recorded audiovisual productions (see Vella, Paragraph 0005).

Claim 15 is rejected on the same grounds as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of NPL “Character Animation: Principles and Practice” by Michael B. Comet (hereinafter Comet).

Referring to claim 8, Bluvband in view of Dashevsky discloses the limitations as seen in the rejection of claim 1. 
Bluvband in view of Dashevsky is unclear as to gesture-based feedback signals lacking user-entered textual content.
Matas discloses gesture-based feedback signals lacking user-entered textual content (see Figs 5-8C and Paragraphs 0047-0053 for disclosing the tapping of a screen or clicking of a mouse button by a viewer of a user’s content to provide non-textual feedback to the user’s content).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the non-textual feedback of Matas with the system of Bluvband in view of Dashevsky in order to allow the user interaction with the feedback UI element to display a number of a multiple different animation sequences on the display device (see Matas, Paragraph 0050).

Claims 9, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of TwitchAlerts.

Referring to claim 9, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a respective time in the live video stream (see Fig. 5D for disclosing each of the received pieces of feedback are associated with a respective time they were received)
Bluvband in view of Dashevsky is unclear as to the predetermined time is a few seconds after receipt of the feedback signal.
TwitchAlerts discloses the predetermined time for which a symbol representing feedback lasts is a few seconds after the time the feedback was received (see the top of page 2, leftmost image for disclosing the configuration tool for TwitchAlerts wherein the duration of the pop up alert/notification is able to be customized (e.g., after the feedback of a user choosing to follow the broadcaster, the feedback graphic is shown for 4 seconds after the receipt of the follow message being received, as shown in the image)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the notifications of TwitchAlerts with the system of Bluvband in view of Dashevsky in order to reward the streamer’s/broadcaster’s loyal viewers by thanking them with attractive, on-stream, customizable notification pop-ups (see TwitchAlerts, top of page 1).

Referring to claim 12, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a respective time in the live video stream (see Fig. 5D for disclosing each of the received pieces of feedback are associated with a respective time they were received)
Bluvband in view of Dashevsky is unclear as to the predetermined time is a few seconds after the respective time.
TwitchAlerts discloses the predetermined time for which a symbol representing feedback lasts is a few seconds after the time the feedback was received (see the top of page 2, leftmost image for disclosing the configuration tool for TwitchAlerts wherein the duration of the pop up alert/notification is able to be customized (e.g., after the feedback of a user choosing to follow the broadcaster, the feedback graphic is shown for 4 seconds after the follow message occurs, as shown in the image)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the notifications of TwitchAlerts with the system of Bluvband in view of Dashevsky in order to reward the streamer’s/broadcaster’s loyal viewers by thanking them with attractive, on-stream, customizable notification pop-ups (see TwitchAlerts, top of page 1).

Claim 22 is rejected on the same grounds as claim 12. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, further in view of TwitchAlerts, and further in view of Swenson et al (hereinafter Swenson) US 20130322242.

Referring to claim 13, Bluvband in view of Dashevsky, and further in view of TwitchAlerts discloses the limitations as seen in the rejection of claim 12.
Bluvband in view of Dashevsky, and further in view of TwitchAlerts is unclear as to adjusting the quality of the live video stream provided to the server based on throughput to maintain a latency of less than five seconds.
Swenson discloses adjusting the quality of the live video stream provided to the server based on throughput to maintain a latency of less than five seconds (see Paragraph 0089).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the stream quality adjustment of Swenson with the system of Bluvband in view of Dashevsky, and further in view of TwitchAlerts in order to provide optimization to be triggered at bottleneck points of the network when it is needed most, i.e., when adverse network conditions, such as congestions, are detected or anticipated at times of peak load and/or based on the subscriber utilizing a portion of the network (see Swenson, Paragraph 0093).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10904632. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than claim 6 of the cited patent.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10455291 in view of pcmag.com NPL “How to Unlock 9 Hidden Animations in Google Hangouts” by Evan Dashevsky (hereinafter Dashevsky). 
Claim 26 of the cited patent discloses broadcasting a live video stream, originating from a camera coupled to the computing device, to a server, and during the live video stream, receiving from the server, a plurality of gesture-based feedback signals, each feedback signal in the plurality of gesture-based feedback signals being from at least one of a plurality of viewing devices, and for each feedback signal in the plurality of gesture-based feedback signals, displaying, on a display of the computing device, a representation of the feedback signal that lasts for a predetermined time.
Claim 26 of the cited patent is unclear as to the feedback is represented as a symbol display as an animation.
Dashevsky discloses a symbol representing the feedback signal display as an animation (see pages 2-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of the cited patent in order to predictably improve the system by providing an additional animated way of communicating between two parties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/05/2022